Title: Elizabeth Smith Shaw Peabody to Abigail Adams, 27 March 1799
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


          
            
              My Dear Sister,
              March 27th. [1799] Atkinson.
            
            It is a long time since I have written to you— My mind has been so agitated that I was not fit to write—or in other words, when I sat for a moment, & attempted to write my paper became so blotted, that I was asshamed to send it— Now do not attempt to reason; for I should feel so conscious that its dictates ought to be obeyed, & so little able to comply, that this would prove another source of sorrow— My fears with respect to Abbys arm had no sooner abated, than she was taken with a slow fever— It is nine weeks tomorrow, & she has yet fever fits, & her pulse quick,—yet she has in general good stomack to her food, though I find she soon gets tired of one thing— She has no cough & I begin to think it may be worms that causes the fever now— She has looked so much like her Sister, the clearest red & white I ever saw in a sick person, that it has distressed me, more than I ought to express—
            For these three or four days she has been better, I hope upon the recovery— I have contracted a very bad habit— I do not know but it will prove my ruin— It is that of profusely sweating, I find it increases upon me—for this fortnight past, it will stand in drops all over me, perhaps once in an hour or two—& sometimes oftener— you must think it exposes me to colds—& I have got such a one now that I cannot speak loud, only whisper— The Children have got well of theirs & are charming well. The vacation will be in about a fortnight, & I suppose you would have them go in the Stage— I have mended their green clothes, & made hold on as long as I could, for I wanted to have there new ones kept handsome to visit you— I have taken Williams pretty dark coat, he had when he first come, & Jacket, & made new sleves out of the old trousers, & given them to John— His green cloaths are all gone, but Williams does very well yet for him— John wears two garments of any kind to Williams one—& does not look quite so trim neither—but he is a sweet Boy for all this— Yesterday they came home pleased enough—Mamm mam’m, your boarders are all head of the Class in spelling— John does not do himself

Justice in his manner of speaking, he is too rough I cannot break him of it— To hear him in another room, I tell him, I should form but an unfavourable opinion of his temper— The modulation of the voice is of much more importance than we are sensible of— The voice is really a good recommendation— By this, if we do not see them, we form an opinion of their manners, breeding, & temper— When do you expect the President? How has the sickness been there this winter? The cold I think, must have been favourable— There is a black coat of Williams I intended to have mended when I was at Quincy, but I forgot it— I will thank you to let it be done, it may do for him to save a better— I wish he did not wear his cloaths out so fast— when he was little he used to be one of the best of Boys—& my neighbours begrudged me my Son—but now he is intolerable— If he does not grow more careful, it will cost him more to live than he has any Idea of— I will thank you to endeavour to convince him of the importance of a prudent, decent Care of everything— I received a very polite, affectionate letter from my dear Nephew Thomas B. A— I regret that he cannot make us a visit, but hope he will in the ensuing Summer. Shall I not be so happy as to have one of my Nephews settle in Massachusetts?— O how much happier would my valued friend Mr Cranch have been, could he been contented with the small, sure gains he could have made in Haverhill, than he now is— But he did for the apparent best—so that must comfort him—& be a support to us all let things prove ever so contrary to our expectations & wishes— Do you not want a Candidate for the ministry— Mr Peabody has been nurturing one all winter— Indeed he was his patron through Colledge— He has two now in Cambridge who consider him as their Father—their literary one at least— But this young Gentleman had the sacred Desk as his Object went he went to Colledge— His Character is fair, & his abilities good—his heart excellent, his ministerial qualifications such as I should wish, & esteem He has been a great comfort to me this winter— We are to have a lecture soon, & Mr Peabody will propose him to the association for approbation—
            I cannot say that I think it is happy for Miss B. P. that he was unalterably fixed, & his heart firmly engaged before she saw him— But we are shortsighted creatures, & see through a dark medium— You have I hear, had a visit from my amiable friend N. H.— I feel very maternally interested in her welfare— She was my Childrens intimate Companion, & friend— she partook of our pleasures, & deeply felt our griefs— A person of so much feeling, taste, & sentiment, with

a temper, & heart so much in unison with the Virtues, could not but be admired, cherished, & loved by your Sister
            
              E P—
            
          
          
            When I began I thought I could not write three lines—but when I once get resolution enough to begin, I never know when to leave of— I have sent Letters on to Mrs smith. I hope they will not be lost— give my love to Sister, & all
          
        